Citation Nr: 0739265	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  06-32 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to May 13, 1997 
for service connection for bilateral hearing loss.  

2.  Entitlement to an effective date prior to April 20, 2003 
for service connection for diabetes mellitus type II.

3.  Entitlement to an effective date prior to April 20, 2003 
for service connection for erectile dysfunction.  

4.  Entitlement to an effective date prior to April 20, 2003 
for service connection for coronary artery disease.  

5.  Entitlement to an effective date prior to April 20, 2003 
for service connection for peripheral vascular disease, right 
lower extremity.  

6.  Entitlement to an effective date prior to April 20, 2003 
for service connection for peripheral vascular disease, left 
lower extremity.  
  
7.  Entitlement to an increased rating for service-connected 
bilateral hearing loss, evaluated as noncompensable prior to 
May 18, 2004, and as 10 percent disabling thereafter.

8.  Entitlement to an initial compensable rating for service-
connected erectile dysfunction.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from October 1965 to 
July 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In October 2007, the veteran was afforded a hearing before 
John J. Crowley, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).




FINDING OF FACT

On October 16, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that he wished to withdraw his current claims on 
appeal.  


CONCLUSION OF LAW

Because the appellant has withdrawn his on the issues of 
entitlement to an effective date prior to May 13, 1997 for 
service connection for bilateral hearing loss, entitlement to 
an effective date prior to April 20, 2003 for service 
connection for diabetes mellitus type II, entitlement to an 
effective date prior to April 20, 2003 for service connection 
for erectile dysfunction, entitlement to an effective date 
prior to April 20, 2003 for service connection for coronary 
artery disease, entitlement to an effective date prior to 
April 20, 2003 for service connection for peripheral vascular 
disease, right lower extremity, entitlement to an effective 
date prior to April 20, 2003 for service connection for 
peripheral vascular disease, left lower extremity, 
entitlement to an increased rating for service-connected 
bilateral hearing loss, evaluated as noncompensable prior to 
May 18, 2004, and as 10 percent disabling thereafter, and 
entitlement to an initial compensable rating for service-
connected erectile dysfunction, the Board does not have 
jurisdiction to consider the claims.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has withdrawn this appeal as to 
all issues and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal, and it 
must be dismissed.

In a statement from the veteran, apparently received on the 
day of his October 16, 2007 hearing, the veteran stated, "I 
want to withdraw all appeals to the Board at this time."  
See also transcript of veteran's hearing.  This statement 
constitutes a written withdrawal of the substantive appeal 
with regard to the issues that are listed on the cover page 
of this decision.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the claims, and they must therefore be dismissed, without 
prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. 
§§ 20.202, 20.204(b), (c).

ORDER

The appeal as to the claims of entitlement to an effective 
date prior to May 13, 1997 for service connection for 
bilateral hearing loss, entitlement to an effective date 
prior to April 20, 2003 for service connection for diabetes 
mellitus type II, entitlement to an effective date prior to 
April 20, 2003 for service connection for erectile 
dysfunction, entitlement to an effective date prior to April 
20, 2003 for service connection for coronary artery disease, 
entitlement to an effective date prior to April 20, 2003 for 
service connection for peripheral vascular disease, right 
lower extremity, entitlement to an effective date prior to 
April 20, 2003 for service connection for peripheral vascular 
disease, left lower extremity, entitlement to an increased 
rating for service-connected bilateral hearing loss, 
evaluated as noncompensable prior to May 18, 2004, and as 10 
percent disabling thereafter, and entitlement to an initial 
compensable rating for service-connected erectile 
dysfunction, are dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


